16-3903
     Singh v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A206 296 671
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   6th day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            REENA RAGGI,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   AMARJOT SINGH,
14            Petitioner,
15
16                       v.                                          16-3903
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Amarjot Singh, pro se, Jamaica, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General, Civil Division;
27                                       John S. Hogan, Assistant Director;
28                                       Ashley Martin, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Amarjot Singh, a native and citizen of India,

6    seeks review of an October 25, 2016, decision of the BIA

7    affirming a June 15, 2015, decision of an Immigration Judge

8    (“IJ”) denying Singh’s application for asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Amarjot Singh, No. A 206 296 671 (B.I.A. Oct.

11   25, 2016), aff’g No. A 206 296 671 (Immig. Ct. N.Y. City June

12   15, 2015).    We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the BIA’s and IJ’s decisions.   See Yun-Zui Guan v. Gonzales,

16   432 F.3d 391, 394 (2d Cir. 2005).   The standards of review are

17   well established.   See 8 U.S.C. § 1252(b)(4); Xiu Xia Lin v.

18   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

19       “Considering the totality of the circumstances . . . a trier

20   of fact may base a credibility determination on the demeanor,

21   candor, or responsiveness of the applicant or witness,” or on
                                   2
1    inconsistencies or omissions in an applicant’s oral and written

2    statements and other record evidence, regardless of whether any

3    such discrepancies “go[] to the heart of the applicant’s claim.”

4    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64,

5    166-67.    “We defer . . . to an IJ’s credibility determination

6    unless . . . it is plain that no reasonable fact-finder could

7    make such an adverse credibility ruling.”   Xiu Xia Lin, 534 F.3d
8    at 167.    The agency’s adverse credibility determination is

9    supported by substantial evidence.

10       The agency reasonably relied on omissions from Singh’s

11   application and corroborating documents as well as his

12   inconsistent statements about the harm his father suffered in

13   India.    See id. (agency reasonably relied on the “cumulative

14   effect” of omissions from both application and supporting

15   letter).    Further, Singh’s application and supporting letters

16   omitted any mention that he had a brother in the United States

17   who fled India for similar political reasons.     And Singh

18   neither presented compelling explanations nor rehabilitated

19   his testimony with a statement from his brother.      See Majidi

20   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (“A petitioner

21   must do more than offer a plausible explanation for his
                                    3
1    inconsistent statements to secure relief; he must demonstrate

2    that a reasonable fact-finder would be compelled to credit his

3    testimony.” (quotation marks and citation omitted)); Biao Yang

4    v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)(agency reasonably

5    relied on a failure to corroborate “because the absence of

6    corroboration in general makes an applicant unable to

7    rehabilitate testimony that has already been called into

8    question”).

9        We defer to the agency’s conclusion that Singh’s omissions

10   and inconsistencies undermined his credibility, see Siewe v.

11   Gonzales, 480 F.3d 160, 166-68 (2d Cir. 2007) (“Where there are

12   two permissible views of the evidence, the factfinder’s choice

13   between them cannot be clearly erroneous. . . . Rather, a

14   reviewing court must defer to that choice so long as the

15   deductions are not illogical or implausible.” (internal

16   citations and quotation marks omitted)), and we conclude that

17   the inconsistencies and omissions provide substantial evidence

18   for the adverse credibility determination, 8 U.S.C. §

19   1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.    Because

20   Singh’s claims were all based on the same factual predicate,

21   the adverse credibility determination is dispositive of asylum,
                                   4
1   withholding of removal, and CAT relief.   See Paul v. Gonzales,

2   444 F.3d 148, 156-57 (2d Cir. 2006).

3       For the foregoing reasons, the petition for review is

4   DENIED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe, Clerk




                                  5